The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 1/14/2021, claims 1-20 are pending in the application.

        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIN., US 2020/0293441 A1.
Regarding claims 1 and 9, LIN teaches a storage device (Fig.1, it is taught as a data storage device 100) comprising: 
a nonvolatile memory (Fig.1; it is taught as a memory device 120) including a plurality of first blocks (section 0018; the memory device 120 may comprise a plurality of flash memory chips, and each flash memory chip may comprise a plurality of memory blocks) having memory cells each configured to store one bit of data and a plurality of second blocks having memory cells each configured to multiple bits of data (section 0023; the memory blocks comprised in the memory device 120 may be configured as the Single-Level Cell (SLC) memory blocks, the Multiple-Level Cell (MLC) memory blocks and/or the Triple-Level Cell (TLC) memory blocks. The memory cell of the SLC memory block is configured to store one bit data, the memory cell of the MLC memory block is configured to store two bits data, and the memory cell of the TLC memory block is configured to store three bits data); and 
a controller (Fig.1; a memory controller 110) configured to determine whether or not a number of use-completed second blocks, each of which has a first threshold 
For claim 9, LIN further teaches determining whether or not a garbage collection trigger condition for the nonvolatile memory is satisfied (section 0033-0034; it is taught as determining the need of performing the garbage collection procedure is relatively low or high). 

Regarding claims 2 and 10, LIN teaches the plurality of first blocks include single-level cell (SLC) blocks, and the plurality of second blocks include extra-level cell (XLC) blocks (section 0023; the memory blocks comprised in the memory device 120 may be configured as the Single-Level Cell (SLC) memory blocks, the Multiple-Level Cell (MLC) memory blocks and/or the Triple-Level Cell (TLC) memory blocks).
  
Regarding claims 3 and 11, LIN teaches the controller selects the victim block on which the garbage collection is to be performed among the use-completed first blocks when the number of use-completed second blocks, each having the first threshold 

Regarding claims 4 and 12, LIN teaches the controller performs the garbage collection on the selected victim block by 5migrating all data stored in the selected victim block to at least one of the second blocks (section 0037; when the amount of data to be written into the buffer is less than the predetermined amount, the memory controller 110 may determine to write the data into the predetermined memory block configured as the SLC memory block).  

Regarding claims 5 and 13, LIN teaches the controller selects the victim block on which the garbage collection is to be 10performed among the use-completed second blocks, each having the first threshold number or less of valid pages, when the number of the use-completed second blocks, each having the first threshold number or less of valid pages, is equal to or larger than the second threshold number (section 0034; when the number of memory blocks storing few valid data is greater than the second value, it 
 
Regarding claims 6 and 14, LIN teaches the controller performs the garbage collection on the selected victim block by migrating data stored in the valid pages of the selected victim block to another second block (section 0037; when the amount of data to be written into the buffer is greater than or equal to a predetermined amount (for example, the amount of data capable of being written in one write operation of writing the MLC memory block), or when the amount of data to be written into the buffer is an integer multiple of the predetermined amount, the memory controller 110 may determine to write the data (or, a portion of the data) into the predetermined memory block configured as the MLC memory block). 
 

 
Regarding claim 16, LIN further teaches comprising counting the number of second blocks each having the first threshold number or less of valid pages, based on the number of valid pages in each of the use-completed second blocks (Fig.3; it is taught as a valid page count VP_Count).  
 
Regarding claim 18, LIN teaches a storage device (Fig.1, it is taught as a data storage device 100) comprising: a nonvolatile memory (Fig.1; it is taught as a memory device 120) including a plurality of single-level cell (SLC) blocks and a plurality of extra-level cell (XLC) blocks (section 0023; the memory blocks comprised in the memory device 120 may be configured as the Single-Level Cell (SLC) memory blocks, the Multiple-Level Cell (MLC) memory blocks and/or the Triple-Level Cell (TLC) memory blocks. The memory cell of the SLC memory block is configured to store one bit data, the memory cell of the MLC memory block is configured to store two bits data, and the memory cell of the TLC memory block is configured to store three bits data); and 

  
Regarding claim 19, LIN teaches when the number of use-completed XLC blocks each having K or less valid pages is less 5than P, the controller performs garbage collection by selecting a use- completed SLC block among the plurality of SLC blocks as the victim block, wherein P is a natural number of 1 or more (section 0033-0034; When the number of memory blocks storing few valid data is not greater than the second value, the memory controller may also determine to use the first scheme to receive data in the predetermined period. Since now there are a small number of memory blocks storing few valid data, it means that the need of performing the garbage collection procedure is relatively low. The memory controller 110 may determine to keep using the first scheme to receive data; when the memory controller 110 determines to use the first scheme, the memory controller 110 may only use the predetermined memory block configured as the SLC memory block to receive data).  
 
Regarding claim 20, LIN teaches when the number ioof use-completed XLC blocks each having K or less valid pages is equal to or larger than P, the controller performs .

Allowable Subject Matter
Claims 8 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the controller 34counts the number of second blocks each having the first threshold number or less of valid pages, 
The limitations not found in the prior art of record include the determining whether or not the number of use-completed second blocks, each having the first threshold number or less of valid pages, is equal to or larger than is the second threshold number includes comparing the number of counted second blocks with the second threshold number in combination with the other claimed limitations as described in the claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Perlstein et al., US 2016/0267004 A1 teaches a nonvolatile memory device includes blocks, each block having sub-blocks erased independently. A memory controller performs a garbage collection operation on the nonvolatile memory device by selecting a garbage collection victim sub-block among the sub-blocks and erasing the selected garbage collection victim sub-block to generate a free sub-block. The memory controller selects the garbage collection victim sub-block using valid page information of each sub-block and valid page information of memory cells adjacent to each sub-block.
SHIN et al., US 2018/0018091 A1 teaches a memory system includes a memory device including a plurality of memory arrays, each of which includes a plurality of 

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA JASMINE SONG whose telephone number is (571)272-4213.  The examiner can normally be reached on 9:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HUA J SONG/Primary Examiner, Art Unit 2133